Citation Nr: 0939034	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-39 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for depression, to 
include as secondary to residuals of stroke and hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims.  
The appellant subsequently relocated to Oklahoma and 
jurisdiction of his claims was transferred to the Muskogee, 
Oklahoma, RO.

In June 2009, the appellant testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
appellant's claims file.

The appellant also submitted additional evidence consisting 
of multiple VA treatment records dated through June 2009.  
See 38 C.F.R. § 20.1304 (2009).  The Board notes that the 
appellant waived agency of original jurisdiction 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The Board notes that during the appellant's June 2009 Board 
hearing, the appellant raised a new claim of entitlement to 
service connection for residuals of a stroke.  This issue is 
REFERRED back to the RO for appropriate action.

The issue of entitlement to service connection for 
depression, to include as secondary to residuals of stroke 
and hypertension, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if further action on his part is required.
FINDINGS OF FACT

1.  Hypertension manifested to a compensable degree within 
one year of the appellant's discharge from active duty 
service.

2.  The preponderance of the evidence supports a finding that 
hypertension is the result of a disease or injury in service.


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in or 
aggravated by the appellant's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection 
for hypertension has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that his currently diagnosed 
hypertension is the result of a disease or injury in active 
duty service.  The Board concurs.


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Board notes that there are also statutory presumptions in 
place that are intended to allow service connection for 
certain diseases when the evidence might otherwise not 
indicate service connection is warranted.  See 38 C.F.R. 
§ 3.303(d) (2009).  Where an appellant served for at least 90 
days during a period of war on or after December 31, 1946, 
and manifests certain chronic diseases, including 
hypertension, to a compensable degree within on year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).


Where there is an approximate balance of the positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

The appellant was discharged in December 1976.  A private 
treatment record from June 1977 indicated blood pressure 
readings of 154/106 and 150/84.  In September 2006, a VA 
examination was performed and after the physical examination 
and review of the record, the VA examiner found that the 
appellant's blood pressure readings in June 1977 were 
manifestations of the diagnosed hypertension.  Thus, the 
Board finds that the appellant's hypertension manifested 
within one year of his service discharge.

The Board is cognizant of the fact that the regulations 
require a veteran's hypertension manifest to a compensable 
degree within one year of his discharge from service.  To be 
considered compensable to a degree of at least 10 percent, 
the appellant must exhibit diastolic pressure of 
predominantly 100 or more, systolic pressure of predominantly 
160 or more, or a history of diastolic blood pressure of 
predominantly 100 or more, which requires continuous 
medication for control of the hypertension.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).  In the present case, 
there are only two blood pressure readings available from the 
year after discharge, as noted above.  Although neither 
systolic pressure is above 160, based on these results, when 
applying the benefit of the doubt, the Board cannot conclude 
that the appellant's diastolic pressure was not predominantly 
100 or more.  

Therefore, the benefit-of-the-doubt will be conferred in the 
appellant's favor and his claim for service connection for 
hypertension is granted, subject to the controlling laws and 
regulations, which govern awards of VA compensation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2009); see also Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is 
granted.
REMAND

The appellant contends that his currently diagnosed 
depression is secondary to his hypertension and stroke.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As the appellant's hypertension has been service-
connected by this decision, the Board finds that a VA 
examination is appropriate with respect to the appellant's 
claim of entitlement to service connection for depression.  
See 38 C.F.R. § 3.159 (2009).  

Additionally, the Board observes that the appellant's service 
connection claim for depression is inextricably intertwined 
with the claim referred above, with regard to residuals of a 
stroke.  The United States Court of Appeals for Veterans 
Claims has held that all issues "inextricably intertwined" 
with an issue certified for appeal are to be identified and 
developed prior to appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1990).  As the outcome of the 
appellant's claim for depression is dependent on the outcome 
of the claim for service connection for residuals of a 
stroke, these claims are considered to be inextricably 
intertwined.  Consequently, the claim of entitlement to 
service connection for depression must also be remanded to 
the RO in accordance with Harris.

Further, the Board finds that a remand is required in order 
to obtain outstanding, relevant records.  In this regard, the 
Board notes that in an April 2006 statement the appellant 
sent to his Senator, he reported having applied for 
disability benefits from the Social Security Administration 
(SSA).  He indicated that his claim had been denied and he 
was appealing this disposition.  When VA has notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek o 
obtain those records before proceeding with the appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, a 
remand is required so that VA may fulfill its duty to assist 
in obtaining records relevant to the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all 
records relevant to the appellant's 
application for disability benefits from 
the SSA.  All requests and responses 
(positive or negative) should be 
associated with the appellant's claims 
file.

2.  The RO/AMC should adjudicate the 
appellant's claim of entitlement to 
service connection for the residuals of 
a stroke.

3.  The RO/AMC should schedule the 
appellant for a VA mental disorders 
examination with an appropriate expert 
to ascertain the existence and etiology 
of his claimed depression.  The claims 
file and copy of this REMAND should be 
made available for review and the 
examination report should reflect such 
review has been conducted.  Following 
review of the record and examination of 
the appellant, the VA examiner should 
address the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the appellant suffers from depression 
that was caused by or aggravated, i.e., 
chronically increased in severity, by 
his service-connected hypertension or 
claimed residuals of a stroke?  A 
rationale for any opinion advanced 
should be provided.  
4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


